Title: To Thomas Jefferson from John Page, 16 September 1804
From: Page, John
To: Jefferson, Thomas


               
                  
                     Dear Sir
                  
                  Williamsburg Sepr. 16th. 1804
               
               Nothing but my wish & expectation of presenting myself to you at Monticello, instead of an Answer to your Favor of the 16th. Ulto. (which did not come to hand, as I had left Richmond, ’till after I had arrived at York) could have induced me to delay the acknowledgment of its receipt a single day. I now sincerely lament my disappointment!
               The extreme heat of the weather, & my little Son’s bad state of health from day to day deterred me from setting out on our return to Richmond ’till yesterday. I am now with my Family at Mr. Bracken’s where the same obstacles to our Journeying are again thrown in our way, & will probably detain us two or three days. I therefore now can no longer refrain from apologizing for my long seeming inattention to your very friendly letter.
               
               We intend to halt but a few days in Richmond before we set out to Monticello. Should any untoward Circumstances occur to deprive us of this pleasure before the too near approach of the time of your intended return to Washington, we promise that in the next Year, if possible, we will make ourselves amends for this deprivation.
               I thank you for the perusal of Dr. Rush’s Letter, & now return it, as I cannot be certain when I can deliver it. I was several Years past convinced by reading Ingram on the Plague & Yellow Fever, that Lazarettos & Quarantine might produce malignant Fevers, but that they had not, & never could prevent the introduction of them. And I have always understood that the Yellow Fever of the W. Indies is not contagious: and I agree with several Physicians amongst my Friends who concur in Opinion with Dr. Rush respecting the Origin & nature of the Philada. Yellow Fever. But is not the Dr. mistaken in supposing that it will be more injurious to the Population & Commerce of our Country to propagate a belief amongst foreigners that the Yellow Fever in the united States owes its appearance therein uniformly to a foreign importation of its Contagion, than to impress on them an Opinion that it is “an Endemic Pestilence”? If Foreigners can be induced to believe that the Yellow Fever has its Origin here, & can not be prevented but by an Attention to Cleanliness, & certain precautions, to which the disposition of our People is not adapted; I should suppose they would be less willing to venture here, than when they believed that it never originates here, but is always imported, & that by the Vigilance & Power of Government the Importation of it may be prohibited. But although I believe with Ingram that the Plague cannot be brought here from Algiers, & doubt whether the Yellow Fever can be brought from the Wt. Indies & may think that therefore a Quarantine established with a View to prevent the introduction of either of those diseases may be unnecessary, it does appear to me prudent to establish a kind of tempory (I mean for a short time) Quarantine in the hot & sickly Season for the purpose of examining into the State of the Crews & Vessels coming in from the West Indies or from any other Place, because a most malignant Fever has been produced from the Filth & confined Air of Vessels, as well as from that of the old Bailey—You remember the Allusion. You know a deadly Feaver was propagated by the Prisoners—The Crew of a Ship, like the Prisoners may enjoy a partial Health, but may spread death & Pestilence around them, without the precautions to which I have just alluded; & which happily the improvements of modern Chemistry have abundantly furnished.
               
               Excuse my very dear Friend, this hasty Scrawl, written in the midst of my Children, & whilst the Family are waiting for me below.
               Mrs. Page has requested me to present with mine her best respects to yourself, Mr. Mrs. Randolph & Family.
               Believe me most sincerely Yours
               
                  
                     John Page
                  
               
            